DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The amendment file on July 16th 2021 has been entered. Claims 1, 4, 6, 7, 9, 12, 14, 15, 17 and 20 stand amended and claims 1 – 20 are currently pending. 
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A method for compressing at least one delta file for genomic data files, the method comprising: receiving a first file and a second file as input, the first file and the second file belonging to the genomic data files, wherein both the first file and the second file are tab delimited such that each row of the first file comprises first file fields and each row of the second file comprises second file fields, wherein the first file includes first data from a reference genome associated with a first specimen, and wherein the second file includes second data from another genome associated with a second specimen that is different from the first specimen; determining a sorted rows of the received first file and a corresponding sorted rows of the received second file by traversing the received first file and the received second file, the sorted rows and the corresponding sorted rows 
As such the combined features as recited in independent claim 1 and similarly stated in independent claims 9 and 17 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1 - 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
/Kweku Halm/
Examiner 
Art Unit 2166 
07/22/2021

/MARK D FEATHERSTONE/            Supervisory Patent Examiner, Art Unit 2166